Title: From James Madison to Thomas Jefferson, 22 September 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Sepr. 22. 1807

I have forwarded your notes to the several Post masters.  The inclosed letter from Pleasanton which mentions the terms on which the missionary to Batavia is engaged.  I understand the $3000 to be in full of all expences &c.  I directed payment out of the Foreign intercourse fund.  The case of the Indefatigable & crew may be laid before Congs. either for their decision on the individual case, or for a definite provision for such cases.  But I presume it is within the general fund for foreign Barbary intercourse, as it has hitherto expounded & acted upon.  Yrs. always

James Madison

